Exhibit 10(vii)

CONSULTING AGREEMENT

This CONSULTING AGREEMENT is made and entered into as of August 1, 2009 by and
between Carol Laws (“Consultant”), having a place of business at 4527 West 10th
Avenue, Vancouver, B.C. V6R 2J2 and Simple Tech Inc., a State of Nevada
corporation (“Simple Tech Inc.” or the "Company"), having a place of business at
2829 Bird Avenue, Miami, FL 33130

WHEREAS, Consultant is in the business of providing consulting services; and
WHEREAS, Simple Tech Inc. desires Consultant to provide its consulting services
to Simple Tech Inc. and Consultant desires to provide such services to Simple
Tech Inc.

NOW, THEREFORE, the parties hereto agree as follows:

1. INDEPENDENT CONTRACTOR STATUS.  The parties acknowledge and agree that
Consultant is an independent contractor and not an employee, agent, joint
venture or partner of Simple Tech Inc. Consultant acknowledges and agrees that,
as an independent contractor, Consultant will not be entitled to (i) make a
claim for unemployment, worker’s compensation or disability, or (ii) receive any
vacation, health, retirement or other benefits, pursuant to this Agreement or
Consultant’s relationship with Simple Tech Inc. Simple Tech Inc. will not make
state or federal unemployment insurance contributions on behalf of Consultant,
or withhold FICA (Social Security) contributions or state and federal income
taxes from its payments to Consultant. Consultant agrees that it shall make such
contributions and withhold such taxes for any of its employees performing
services.

2. PERFORMANCE OF SERVICES.

2.1. Consultant shall perform such duties as a consultant as may be, from time
to time, reasonably delegated by or agreed to with the Board of Directors of
Simple Tech Inc. consistent with the Consultant's abilities. Consultant agrees
to provide services to Simple Tech Inc., and to promptly deliver to Simple Tech
Inc. any work product resulting from the performance of services.
2.2. Consultant will determine the general method, details and means of
performing the Services, provided that Consultant shall strictly observe any
Simple Tech Inc. policies or procedures applicable to the workplace if using the
premises and/or equipment of Simple Tech Inc.
During the consulting period, the Consultant shall expend sufficient time during
its working time to meet the corporate objectives as assigned to it by Simple
Tech Inc.’s Board; shall devote its best efforts, energy and skill to the
services of Simple Tech Inc. and the promotion of its interests; and shall not
take part in activities detrimental to the best interests of Simple Tech Inc.
Nothing in this Agreement shall preclude the Consultant during the term of this
Agreement from engaging, directly or indirectly, in any business activity which
is not competitive with the then existing business of Simple Tech Inc. This
Agreement is non-exclusive in that the Consultant shall have the right to
perform work for others during the term of this Agreement and Simple Tech Inc.
may cause similar work to be performed by its own personnel or other contractors
or consultants during the term of this Agreement.

3.0. COMPENSATION; EXPENSES; AND PAYMENT.

3.1. Commencing August 1, 2009, Simple Tech Inc. will pay the Consultant for all
services rendered to Simple Tech Inc. by the Consultant, a consulting fee of
$5,000.00 USD for the month of August 2009; and each month thereafter through
the terms of this Agreement.

3.2. Simple Tech Inc. shall reimburse the Consultant for all reasonable business
expenses incurred by it in the performance of its duties hereunder.
3.3 Simple Tech Inc. will pay the Consultant upon receipt of invoice at the end
of the month for which the services were rendered.
3.4 Carol Laws shall be entitled to 100,000 incentive stock options, upon the
date of executing this agreement. The exercise price for these options will be
equal to the conversion price per share of the next equity financing completed
by Simple Tech Inc. or in the alternative at any price so determined by the
Board of Directors. Additional options grants will be awarded on a yearly basis
as determined by the Compensation Committee.

34

--------------------------------------------------------------------------------

Exhibit 10(vii)

4.0. TERM; TERMINATION OF SERVICES AND/OR AGREEMENT.

4.1. This Agreement is entered into as of August 1, 2009 and will continue in
effect through June 30, 2010 unless terminated earlier in accordance with this
Section 4.2. Thereafter this Agreement will be deemed to have been renewed on an
annual basis unless formally terminated in writing in accordance with this
Section 4.2.

4.2. Either party may terminate this Agreement by giving 30 days written notice
to the other.  On termination of this Agreement, Consultant shall cease
providing services and submit any final expenses, receipts or costs for
reimbursement. On termination of this Agreement for any reason, any remaining
Stock Options at the discretion of the Consultant will be deemed to have vested
forthwith, and the Consultant will have a further 30 days during which to
exercise such Stock Options according to this Agreement, with reference to item
3.3 above. On termination of this Agreement for any reason, the Consultant will
be paid its regular monthly fee for the remainder of the month during which the
notice of termination was received. Any payments to the Consultant due on
termination of this Agreement shall be paid by Simple Tech Inc. forthwith.

5.0. CONFIDENTIAL INFORMATION.
5.1. Consultant shall maintain in strict confidence all confidential information
that Consultant receives in the course of providing services or otherwise in
connection with its relationship with Simple Tech Inc., and shall use
confidential information only for the specific purposes of performing
Consultant's obligations hereunder. Confidential information shall include any
trade secrets, knowledge, data, intellectual property or other information of
the Company relating to the Company and its businesses in whatever form,
tangible or intangible, including, without limitation, information regarding
cost of new accounts, customer lists, customer activity rates and other customer
information, technology (hardware and software), discoveries, processes,
algorithms, mask works, strategies, products, processes, know how, technical
data, designs, formulas, test data, business plans, marketing plans and
advertising results, research, product plans, financial data and information or
other subject matter pertaining to any business of the Company or any of its
clients, customers, consultants, licensees or affiliates which Consultant may
produce, obtain or otherwise learn of during the course of Consultant’s
performance of services.

5.2. The restrictions in Section 5.1 above shall not apply to information that
(i) was already lawfully known to Consultant; (ii) was independently developed
by Consultant; (iii) becomes rightfully known to Consultant from another source,
without restriction on subsequent disclosure or use; or (iv is or becomes part
of the public domain through no wrongful act of Consultant.

35

--------------------------------------------------------------------------------

Exhibit 10(vii)



6.0. OWNERSHIP OF WORK PRODUCT.
6.1. The parties agree that all work product of the Consultant under this
Agreement will be the property of the Company, and the Consultant will maintain
in strict confidence all information received in the course of providing
services or otherwise in connection with its relationship with Simple Tech Inc.,
and will use such information only for the specific purposes of performing the
Consultant's obligations hereunder.
6.2. Notwithstanding anything to the contrary herein, Consultant shall be free
to use its general skills, know-how and expertise in the course of providing its
services to others, provided that Consultant shall not specifically disclose any
Confidential Information in so doing.

7. GENERAL.7.1. Simple Tech Inc. hereby agrees to indemnify and hold Consultant
harmless from any and all liabilities incurred by Consultant under the
Securities Act of 1933, as amended (the "Act"), the various state securities
acts, or otherwise, insofar as such liabilities arise out of or are based upon
(i) any material misstatement or omission contained in any offering documents
provided by Simple Tech Inc., or (ii) any intentional actions by Simple Tech
Inc., direct or indirect, in connection with any offering by Simple Tech Inc.,
in violation of any applicable federal or state securities laws or regulations.
Furthermore, Simple Tech Inc. agrees to reimburse Consultant for any legal or
other expenses incurred by Consultant in connection with investigating or
defending any action, proceeding, investigation, or claim in connection
herewith. The indemnity obligations of Simple Tech Inc. under this paragraph
shall extend to the shareholders, directors, officers, employees, agents, and
control persons of Consultant.
7.2. The indemnity obligations of Simple Tech Inc. under this Agreement shall be
binding upon and inure to the benefit of any successors, assigns, heirs, and
personal representatives of Simple Tech Inc., the Consultant, and any other such
persons or entities mentioned hereinabove.
7.3. The parties agree that they will make good faith efforts to settle any
dispute, claim or controversy arising out of or relating to this Agreement by
discussion, negotiation and/or mediation.
7.4. Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of Nevada.
7.5. Notice. Any notice required or desired to be given under this Agreement
will be deemed sufficiently given and received if in writing and delivered or
sent by facsimile, email or regular mail to the address of Simple Tech Inc. or
to any of Simple Tech Inc.’s Directors, and to the Consultant, and each party
will keep the other appraised of its current contact information.
7.6. Modifications. Any modifications of this Agreement shall be in writing and
signed by both parties.
7.7. Complete Agreement. This Agreement, including all attachments hereto,
constitutes the complete and exclusive statement of the agreement between Simple
Tech Inc. and Consultant, and it supersedes all proposals, oral or written, and
all other communications between Simple Tech Inc. and Consultant relating to the
subject matter of this Agreement.
7.8. Severability. If any provision of this Agreement shall be unenforceable
under any applicable law, then notwithstanding such unenforceability, the
remainder of this Agreement shall continue in full force and effect.

36

--------------------------------------------------------------------------------

Exhibit 10(vii)



7.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



Simple Tech Inc.



By: /s/Robert H. Miller          

Authorized Signatory

Robert Miller
Director



CAROL LAWS
 
 
By: /s/ Carol Laws          

Authorized Signatory



37

--------------------------------------------------------------------------------

